Baker, J.
Appellant, while under indictment for murder, sought to be admitted to bail. This appeal questions .the correctness of the court’s ruling in denying his applica*418lion.' The Attorney-General interposes a motion to dismiss on tbe’ground that appellant, shortly after the overruling of his application, was tried upon the indictment and acquitted. That fact being admitted, it is apparent that nothing but a moot question is presented by the record. Such a question this court'will not'pass upon simply for the'purpose of determining the liability for costs. State v. Board, etc., 153 Ind. 302; Chicago, etc., Co. v. Lewis, ante, 232.
Appeal dismissed.'